Title: To Thomas Jefferson from James Currie, 23 January 1793
From: Currie, James
To: Jefferson, Thomas



Dr. Sir
Richmond Jany. 23d. 1793

I had the honor of recieving your favor of the 19th. of Octr. –92 inclosing that of Mr. Barton’s to you of the 26th of Sepr 1792. I observe what he mentioned to you in his letter and the conversation held with him afterwards in regard to it and where to point his interrogatories particularly. I am under very great Obligations to you on this Occasion and beg leave here to Thank you once more for the Sollicitude you express to have it finishd before you leave Philadelphia, and unless it happens before that Period I shall despond in regard to it. I should be happy to hear from you soon on this Subject and I pray it may be equal to your warm and friendly wishes. With the most Sincere & Respectfull Attachment I have the Honor to be Sir your Most Ob. & Hble Serv.

James Currie

